Citation Nr: 0215882	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia, secondary to the veteran's service-connected left 
knee.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur with traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2001, the Board remanded the issues for 
which the appellant had perfected an appeal - the two issues 
stated on the title page of this decision and service 
connection for mechanical low back pain and a right knee 
disorder, both secondary to service-connected disabilities - 
for additional evidentiary development.  

In a May 2002 rating decision, the RO granted the claims of 
service connection for right knee and low back disabilities 
secondary to other service-connected disabilities.  Because 
these determinations constituted full awards of the benefits 
sought on appeal with respect to those issues, see Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997), the Board 
no longer has jurisdiction over those claims.  The issues 
remaining for appellate review are as stated on the title 
page of this decision.  

In January 2001, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  



FINDINGS OF FACT

1.  The appellant's left inguinal hernia is not related to 
and was not aggravated by the service-connected left femur 
and knee disability.  

2.  The appellant's left femur and knee disability is 
manifested by limitation of extension to five degrees and 
functional loss due to pain on use or during flare-ups.  


CONCLUSIONS OF LAW

1.  Left inguinal hernia is not related to or aggravated by 
the service-connected left femur and knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).  

2.  The criteria for an increased evaluation for residuals of 
a fracture of the left femur with traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5255, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The first claim decided in this decision involves a request 
for service connection and there is no issue as to whether it 
is substantially complete.  38 U.S.C.A. §5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in February 1962.  
Accordingly, when he later submitted statements seeking 
service connection for various disabilities, including a left 
inguinal hernia secondary to service-connected disabilities, 
this informal claim did not require submission of another 
formal application.  See 38 C.F.R. § 3.155(a) (2001).  There 
is no issue as to providing the appropriate form or 
instructions for completing it.  

The second claim decided in this decision involves a request 
for an increased evaluation and there are no particular 
application forms required.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims, and of the responsibilities of VA 
and the claimant with regard to obtaining the evidence.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-01 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  The RO sent the appellant a 
December 1999 letter informing him of the requirements for 
showing service connection and of his opportunity to submit 
additional evidence concerning the appeal.  In a March 2000 
statement of the case and in March 2000 and June 2000 
supplemental statements of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  Following 
the Board's remand in June 2001, the RO sent the appellant a 
July 2001 letter discussing its notification obligations 
under the VCAA and issued a June 2002 supplemental statement 
of the case discussing the evidence considered and the 
analysis of the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
After the appellant filed his claim, the RO obtained private 
and VA treatment records.  The Board, in its June 2001 
remand, directed the RO to ask the appellant to complete 
necessary releases for any medical professional or facility 
that had treated him for his disabilities, which the RO did 
by a June 2001 letter.  With releases provided by the 
appellant, the RO sent letters to two private physicians in 
July 2001 asking for pertinent records.  One of these 
physicians provided pertinent clinical records, whereas the 
other physician did not respond to the RO's inquiry.  In the 
June 2002 supplemental statement of the case, the appellant 
was advised what clinical records were received, and, by 
inference, what were not.  The appellant has not identified 
any other sources of treatment.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in March 2002, with addenda dated in April 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

A.  Service Connection for Left Inguinal Hernia

The claimant seeks to establish service connection for a left 
inquinal hernia, claimed as secondary to his service-
connected residuals of a fracture of the left femur with 
traumatic arthritis of the left knee.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2001).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Service connection for a claimed 
disability as secondary to already service-connected 
disability requires medical evidence to support the alleged 
causal relationship between the service-connected disability 
and the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The record includes medical evidence that the appellant has a 
left inquinal hernia.  Private clinical records in September 
and October 1979 show diagnoses of left inquinal hernia.  VA 
examination in March 2002 did not specifically diagnose left 
inquinal hernia.  However, in an addendum dated in April 
2002, the examiner noted that there was a left inquinal 
hernia.  As the evidence includes medical evidence in 1979 
and in 2002 showing a left inquinal hernia, the initial 
element of a service-connection claim is satisfied.  

The service medical records are silent as to any hernia 
disorder in service, and there is no evidence prior to the 
private treatment records in 1979 suggesting the presence of 
a left inquinal hernia.  To show service connection, then, 
the record must include medical evidence linking the findings 
of a left inquinal hernia to the service-connected left femur 
and knee disability.  The appellant contends that there is 
such a link, though the record does not show that he has the 
requisite medical expertise to render a medical opinion on 
this question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-94 (1992) (medical opinions must be based on a foundation 
of medical expertise).  The only evidence addressing whether 
there is such a link is the addendum to the VA examination in 
April 2002, wherein the examiner opined that the inquinal 
hernia was not related to his left femur and knee disability 
and was not aggravated by that disability.  Thus, there is no 
medical evidence associated with the claims file satisfying 
the key element of a service-connection claim on a secondary 
basis.  In light of the evidence and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for left inguinal hernia, secondary to the 
service-connected left knee.  

B.  Increased Evaluation for the Left Femur and Knee 
Disability

During his service, the appellant sustained a simple fracture 
of the left femur that required surgery to pin the bone.  X-
rays also revealed a left knee disorder, diagnosed as 
Pellegrini-Stieda's syndrome.  In a February 1962 rating 
decision, the RO granted the appellant's claim of service 
connection for residuals of a fracture of the left femur with 
moderate left knee disability to include Pellegrini-Stieda's 
syndrome, at a 20 percent evaluation.  On appeal, in an 
August 1962 decision, the Board affirmed that rating.  In a 
February 1967 rating decision, the RO reduced the evaluation 
to 10 percent, which was continued by a February 1980 rating 
decision.  

In May 1999, the appellant filed this claim for an increased 
evaluation.  He claimed that his left knee and hips caused 
daily pain, that he had to use two knee braces with minimal 
relief, and that he had trouble lifting, carrying, or 
climbing in and out of a tractor.  In a July 1999 rating 
decision, the RO denied an evaluation in excess of 
10 percent.  After perfecting this appeal from that rating 
assignment, the RO in a March 2000 rating decision increased 
the evaluation to 20 percent effective May 18, 1999, the date 
of claim.  As the appellant presumably seeks the maximum 
benefit allowed by law and regulation, the claim remains in 
controversy because less than the maximum available benefit 
was awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The evidence pertinent to the claim includes the following:

? Private examination in March 1999 indicated that the 
appellant had an old left femoral shaft fracture and 
degenerative arthritis of the left knee possibly related 
to the left femoral fracture.  X-rays of the left knee 
showed narrowing of the joint space medically that was not 
severe and fairly significant osteophyte formation on the 
edges of the joint.  Examination revealed normal strength 
in the hip abductors, mild amount of varus in the left 
knee compared to the right, and normal knee range of 
motion and stability.  

? VA clinical records in August and September 1999 indicated 
that the left knee was swollen and painful and that 
medication provided no relief.  Examination revealed 
swelling and popping with the hip and knee flexed.  The 
diagnostic impression was left knee effusion.  VA x-ray in 
September 1999 showed degenerative changes to the left 
knee and an old healed fracture of the left femur with old 
soft tissue ossification.  VA clinical records in 
September 1999 indicated that pain in the left knee 
radiated into the left hip.  On a recent fishing trip, his 
left knee became swollen requiring aspiration and a 
steroid injection.  This treatment relieved the pain and 
swelling initially, but ultimately those symptoms 
returned.  Examination and assessment revealed left knee 
pain.  VA clinical records in October 1999 showed 
degenerative arthritis of the left knee and an old, well 
healed fracture at the junction of the mid distal third of 
the left femur.  The assessment was severe chondromalacia 
patella and mild degenerative arthritis of the left knee.  

? In an October 1999 private examination report, the 
physician noted that the appellant had problems primarily 
with the left knee associated with a previous left femoral 
shaft fracture.  

? VA clinical records in December 1999 indicated that a 
recent MRI showed complex tearing or degenerative changes 
in the medial meniscus.  He used a brace and got along 
reasonably well.  VA clinical records in January 2000 
described the left knee as exquisitely painful.  VA 
clinical records in February 2000 showed lateral 
collateral ligament laxity.  VA clinical records in March 
2000 revealed the appellant could place his weight on his 
left knee when he used his brace.  VA clinical records in 
May 2000 showed he could not stoop with his left knee, 
though he got around well with use of the knee brace.  VA 
clinical records in August 2000 showed the appellant used 
a left knee brace.  

? Private treatment records in February 1999 showed mild 
swelling of the left knee, very minimal effusion, no 
tenderness, marked crepitus, all symptomatic of left knee 
osteoarthritic disease.  Private treatment records from 
February 1999 to November 2000 noted that he had 
restricted range of motion of the left knee that 
restricted his activity and that he had done 
extraordinarily well since he got a new brace.  He could 
climb stairs and exercise on a bicycle without problems.  

? Private treatment records in March 2001 indicated that the 
appellant had a history of left knee arthritis requiring 
physical therapy in the previous year and a new brace.  
Examination showed the knees to be nontender with 
swelling.  

? VA clinical records in July 2001 indicated the left knee 
to be edematous with fluid over the entire knee.  There 
was no redness and the appellant used a brace.  VA x-ray 
in July 2001 showed moderate degenerative joint disease 
and joint effusion.  

? VA examination in March 2002 indicated that the appellant 
complained of left knee pain since his injury in service.  
X-rays of the left knee showed an old distal femoral 
fracture and osteoarthritic change.  Examination revealed 
left knee range of motion from five degrees to 135 
degrees, without effusion or laxity, and use of a knee 
brace.  The appellant complained of worsening pain 
aggravated by activity and an inability to walk more than 
100 yards, denied shooting pain into his lower 
extremities, and stated he did not use a cane, though he 
sometimes used a rolling cart.  The assessment was 
degenerative joint disease of the left knee and possible 
meniscus tear.  In an April 2002 addendum to this report, 
the examiner opined that the appellant had weakened 
movement and excessive fatigability and incoordination 
secondary to pain in the left knee.  He stated that the 
left knee disability, related to the left femoral 
fracture, limited his ability to perform recreational 
activities, but did not limit his ability to perform 
activities of daily living.  

The disability is currently assigned a 20 percent evaluation 
pursuant to the criteria of Diagnostic Code 5255 for 
impairment of the femur.  The 20 percent rating requires 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation may be assigned for malunion of the 
femur with marked knee or hip disability.  A 60 percent 
evaluation may be warranted where there is a fracture of the 
surgical neck of the femur with false joint, or where there 
is a fracture of the shaft or anatomical neck of the femur 
with nonunion, without loose motion, weightbearing preserved 
with aid of a brace.  An 80 percent evaluation requires 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a (2001).  

In evaluating the veteran under Diagnostic Code 5255, the RO 
has essentially rated him by analogy.  Although he fractured 
his femur in service, he does not have malunion of the femur.  
The classification of the knee or hip impairment as slight, 
moderate, or marked is based upon its being a manifestation 
of malunion.  None of the medical evidence, including x-ray 
reports, shows that the veteran has malunion of the femur.  
Neither does he have nonunion or false joint.  There is 
simply no basis for assigning a rating, let alone a higher 
rating, under this Diagnostic Code.  This is particularly the 
case where, as here, the veteran's knee disability is 
manifested by degenerative changes, for which the rating 
schedule provides specific diagnostic criteria.

Degenerative changes (arthritis) are evaluated as traumatic 
arthritis (Diagnostic Code 5010), which is evaluated under 
the provisions of Diagnostic Code 5003, degenerative 
arthritis confirmed by x-ray.  The veteran has degenerative 
changes confirmed by x-ray.  Diagnostic Code 5003 provides 
for evaluating a degenerative joint by reference to the codes 
pertinent to limitation of motion.  Limitation of motion of 
the knee is addressed under Diagnostic Codes 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension).

The evidence does show limitation of flexion, but it is 
noncompensable under Diagnostic Code 5260.  VA examination in 
March 2002 revealed left knee flexion at 135 degrees, which 
is less than the 60 degrees flexion required for the minimal 
noncompensable evaluation.

That examination also noted left knee extension at five 
degrees, which corresponds to a noncompensable evaluation 
under Diagnostic Code 5261.  However, under Diagnostic Code 
5003, noncompensable limitation of motion of a major joint 
(and the knee is a major joint, 38 C.F.R. § 4.45(f)) may be 
assigned a 10 percent evaluation if there is objective 
confirmation of limitation, such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a (2001); VAOPGCPREC 23-97, citing Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997).  On examination in 
March 2002, the veteran had some soft tissue swelling, 
without frank effusion.  He had mild patellofemoral crepitus, 
but no overt positive patellar grind test and no erythema 
around the knee.  Reading this liberally in favor of the 
veteran, it represents objective confirmation of limitation 
of motion and painful motion.  Accordingly, a 10 percent 
evaluation may be assigned under Diagnostic Code 5003-5261.

However, the veteran's left knee disability has been assigned 
a 20 percent evaluation.  This recognizes that additional 
functional limitation is likely with pain on use or during 
flare-ups.  See Deluca v. Brown, 8 Vet. App. 202, 204-207 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Various VA 
clinical and examination records showed functional loss due 
to pain or swelling of the left knee.  VA clinical records in 
September 1999 indicated that, on a recent fishing trip, the 
left knee became swollen and required aspiration and a 
steroid injection.  VA clinical records in May 2000 showed 
that the appellant could not stoop with his left knee, though 
he got around well with use of the knee brace.  Private 
treatment records from February 1999 to November 2000 noted 
that motion of the left knee restricted his activity.  VA 
examination in March 2002 indicated that he complained of 
worsening pain aggravated by activity, an inability to walk 
more than 100 yards, and the occasional need for use of a 
rolling cart.  In an April 2002 addendum to this report, the 
examiner opined that the appellant had weakened movement and 
excessive fatigability and incoordination secondary to pain 
in the left knee that limited his performance in recreational 
activities, but not activities of daily living.

Thus, there is no basis on which to assign a higher rating 
than the currently-assigned 20 percent.  It compensates for 
motion considerably more limited than that demonstrated on 
examination in order to compensate for pain and potential 
additional functional limitation.  

The record does not reveal that the appellant has ankylosis, 
subluxation or lateral instability, or dislocated semilunar 
cartilage, thereby precluding evaluation under Diagnostic 
Codes 5256, 5257, or 5258, respectively.  See 38 C.F.R. 
§ 4.71a (2001). 

The preponderance of the evidence is against the claim for an 
evaluation greater than 20 percent for residuals of a 
fracture of the left femur with traumatic arthritis of the 
left knee.  


ORDER

Service connection for left inguinal hernia, secondary to the 
service-connected left knee, is denied.  

An increased evaluation for residuals of a fracture of the 
left femur with traumatic arthritis of the left knee, 
currently evaluated as 20 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

